Name: Commission Regulation (EEC) No 3584/92 of 10 December 1992 repealing Regulation (EEC) No 3270/92 concerning the stopping of fishing for sprat by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 364/2312. 12. 92 COMMISSION REGULATION (EEC) No 3584/92 of 10 December 1992 repealing Regulation (EEC) No 3270/92 concerning the stopping of fishing for sprat by vessels flying the flag of Denmark Denmark should therefore be permitted ; whereas conse ­ quently it is necessary to repeal Commission Regulation (EEC) No 3270/92, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 3270/92 (3) stopped fishing for sprat in the waters of ICES division III a by vessels flying the flag of Denmark or registered in Denmark as from 26 October 1992 ; Whereas Denmark corrected the catch figures and the corrected figures show that the quota has not in fact been exhausted ; whereas fishing for sprat in ICES division III a by vessels flying the flag of Denmark or registered in HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 3270/92 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7 . 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p . 2. O OJ No L 326, 12. 11 . 1992, p. 20.